181 Mich. App. 95 (1989)
449 N.W.2d 109
PEOPLE
v.
PAUL EUGENE KELLEY
PEOPLE
v.
MARY ANN KELLEY
Docket Nos. 109252, 109253.
Michigan Court of Appeals.
Decided August 10, 1989.
Frank J. Kelley, Attorney General, Louis J. Caruso, Solicitor General, L. Brooks Patterson, Prosecuting Attorney, Robert C. Williams, Chief, Appellate Division, and Paul J. Fischer, Assistant Prosecuting Attorney, for the people.
John R. Carney, P.C. (by John R. Carney), for defendants.
Before: DOCTOROFF, P.J., and MAHER and MARILYN KELLY, JJ.
PER CURIAM.
Defendants each pled guilty to one count of possession with intent to deliver cocaine. MCL 333.7401; MSA 14.15(7401). In exchange, additional, original charges of possession with intent to deliver marijuana were dropped. MCL 333.7401; MSA 14.15(7401). Defendant Paul Kelley was sentenced to two years of probation, with the first year to be served in the Oakland County Jail. Defendant Mary Ann Kelley was sentenced to two years of probation, with the first ninety days to be served in the Oakland County Jail.
Defendants appeal as of right and claim they were denied a speedy trial, because the prosecutor untimely appealed an order dismissing the charges against them. They urge also that a certain search warrant was based on an insufficient affidavit containing stale information. We affirm.
The prosecutor contends correctly that the *97 search warrant issue was waived by defendants' guilty pleas. There are two types of guilty pleas, unconditional and conditional. Under People v New, 427 Mich. 482, 496; 398 NW2d 358 (1986), an unconditional plea waives all claims relating to the capacity of the state to prove the accused's factual guilt. A conditional plea may not. A conditional plea requires the agreement of the defendant, the prosecutor, and the judge. People v Reid, 420 Mich. 326, 337; 362 NW2d 655 (1984).
After reviewing the records, we conclude that the prosecutor did not agree to conditional pleas. Thus, defendants' pleas were unconditional and, by pleading guilty, they waived all claims relating to the invalidity of the search warrant. See People v McFadden, 170 Mich. App. 640; 428 NW2d 729 (1988); New, supra.
With respect to the speedy trial claims, there is a split on this Court as to whether a claim of denial of speedy trial survives a guilty plea. See People v Rivera, 164 Mich. App. 670; 417 NW2d 569 (1987), and cases cited therein (claim waived), and People v Sickles, 162 Mich. App. 344; 412 NW2d 734 (1987), lv den 429 Mich. 898 (1988) (claim not waived).
However, it is unnecessary for us to take sides, because we conclude that in this case there was no denial of speedy trial. The district court orally dismissed the charges against defendants on July 1, 1985. Orders dismissing the charges were submitted by the prosecutor and signed by the district court on September 13. The prosecutor appealed the orders fourteen days later. Defendants urge that the docket entries made July 1 constitute the orders. Therefore, they conclude, the prosecutor's appeal was untimely, as it was not filed within twenty-one days. MCR 7.101(B)(1)(a).
Docket entries do not conform to the requirements *98 for an order. MCR 2.602(A). They are not used for the purpose of computing the time for filing a claim of appeal. Hartman v Roberts-Walby Enterprises, Inc, 380 Mich. 105; 155 NW2d 842 (1968); People v Norman, 9 Mich. App. 647, 651, n 4; 158 NW2d 38 (1968). The prosecutor's appeal was timely.
We also conclude that defendants were not denied speedy trials by the prosecutor's 2 1/2-month delay in presenting and entering the orders. Defendants could have presented the orders for entry themselves on any earlier date. MCR 2.602(B)(2) and (3). In addition, they have not shown prejudice as a result of the 2 1/2-month delay. People v Collins, 388 Mich. 680; 202 NW2d 769 (1972).
Affirmed.